Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made between InVivo Therapeutics
Holdings Corp. (the “Company”) a corporation duly organized and validly existing
under the laws of the State of Nevada having a business address of One Kendall
Square, Building 1400 East, Floor 4, Cambridge, MA 02139, and Richard
Christopher (the “Executive”).

 

WITNESSETH THAT:

 

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:

 

1.          Performance of Services. The Executive’s employment with the Company
shall be subject to the following:

 

(a)        Subject to the terms of this Agreement, the Company hereby agrees to
employ the Executive as its Chief Financial Officer, effective as of the Start
Date (as defined below). The Executive shall also serve as Chief Financial
Officer of InVivo Therapeutics Corporation, the Company’s wholly-owned
subsidiary. The Executive shall be based at the Company’s headquarters in
Cambridge, MA.

 

(b)        While the Executive is employed by the Company, the Executive shall
devote his business time, energies and talents to serving as its Chief Financial
Officer. The Executive may, with the consent of the Board of Directors of the
Company (the “Board”) or a committee thereof, serve on outside boards of
directors, to the extent that such activities do not materially inhibit or
prohibit the performance of the Executive’s duties under this Agreement or
conflict in any material way with the business of the Company or any subsidiary.

 

(c)        The Executive shall serve as a Section 16 officer of the Company
subject to the various regulatory filing responsibilities that must be met by
directors, officers and principal stockholders as required by this section of
the Securities and Exchange Act of 1934, as amended, and the related rules and
regulations of the Securities and Exchange Commission.

 

(d)        The Executive agrees that he shall perform his duties faithfully and
efficiently subject to the directions of the Chief
Executive Officer (“CEO”) and the Board. The Executive shall not, without his
consent, be assigned tasks that would be inconsistent with those of the Chief
Financial Officer. The Executive shall report to the CEO and shall have such
authority, power, responsibilities and duties as are inherent in his position
(and the undertakings applicable to his position) and necessary to carry
out his responsibilities and the duties required of him.

 







--------------------------------------------------------------------------------

 



 

(e)        The Executive’s employment with the Company is “at-will,” which means
that either the Executive or the Company may terminate the Executive’s
employment at any time, for any reason, or for no reason, by providing notice
thereof to the other party, subject to the terms of this Agreement. The
Executive acknowledges that this Agreement does not constitute a contract of
employment for any particular period of time or impose on the Company any
obligation to retain the Executive as an employee. If the Executive’s employment
with the Company terminates for any reason, the Executive shall be deemed to
have resigned, effective as of the date of such termination, as an officer or
director of both the Company and any subsidiary of the Company, and the
Executive hereby agrees to promptly execute resignation letters documenting such
resignations upon the request of the Company.

 

(f)        The Executive agrees to abide by
the rules, regulations, instructions, personnel practices and policies of the
Company and any changes therein which may be adopted from time to time by the
Company.

 

2.          Compensation. Subject to the terms of this Agreement, while the
Executive is employed by the Company, the Company shall compensate him for his
services as follows:

 

(a)         Salary. The Company shall pay to the Executive a salary at a rate of
$27,500 per month (equal to $330,000 on an annualized basis), payable in
accordance with the Company’s usual payroll practices. This salary will be
reviewed annually by the Compensation Committee of the Board and may be adjusted
upward (but not downward without the Executive’s consent) in the sole discretion
of the Compensation Committee of the Board.

 

(b)         Bonus. Following the end of each fiscal year, the Executive shall be
eligible to receive a discretionary annual retention and performance bonus. The
target amount of such bonus will be 35% of the Executive’s annualized salary for
the applicable fiscal year, based on the Company’s achievement of its specified
objectives for the applicable fiscal year and the Executive’s achievement of his
specified objectives for the applicable fiscal year (to be established by the
CEO in collaboration with the Executive each year), both as determined by the
Board in its sole discretion. Actual bonus payout shall be determined in the
discretion of the Board (or a committee thereof) and may be below or above the
annual target bonus, based on the Company’s and the Executive’s performance. The
Executive must be employed on the date on which any annual bonus is distributed
in order to be eligible for and to earn any part of it, as it also serves as an
incentive to remain employed by the Company.

 

(c)         Equity Awards. Subject to the approval of the Board, the Executive
shall be granted the option to purchase up to 90,000 shares of
the Company’s common stock at an exercise price equal to the closing price of a
share of the Company’s common stock priced at market value on the grant date
(the “Initial Grant”), which shall vest as to one-third of the shares subject
thereto on the first anniversary of the Start Date, as to an additional one
third of the shares subject thereto on the second anniversary of the of the
Start Date, and

 





2

--------------------------------------------------------------------------------

 



 

as to the remaining one third of the shares subject thereto on the third
anniversary of the Start Date. The Initial Grant shall be an inducement grant
pursuant to the inducement grant exception under Nasdaq Rule 5635(c)(4) and not
pursuant to the Company’s 2015 Equity Incentive Plan or any equity incentive
plan of the Company and shall be evidenced by a Nonstatutory Stock Option
Agreement (the “Award Agreement”). The Executive shall also be eligible to
receive other equity awards through participation in the Company’s equity
incentive programs, as determined in the sole discretion of the Board (or a
designated committee thereof).

 

(d)        Other Benefits. The Executive shall be eligible for all medical,
dental and other benefits and fringe benefits to the same extent and on the same
terms as those benefits are provided by the Company from time to time to the
Company’s other senior management members, including paid vacation.

 

(e)        Expense Reimbursement. The Company will reimburse the Executive for
all reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, provided that such expenses
are incurred and accounted for in accordance with the reasonable policies and
procedures established by the Company.

 

(f)        Withholding. All salary, bonus and other compensation payable to the
Executive shall be subject to applicable withholding taxes.

 

(g)        Indemnification and Insurance.

 

(i)          The Company and the Executive, contemporaneously with the execution
of this Agreement, shall execute the Company’s standard Indemnification
Agreement.

 

(ii)         The Company shall maintain directors’ and officers’ liability
insurance in commercially reasonable amounts (as reasonably determined
by the Board), and the Executive shall be covered under such insurance to the
same extent as other senior management members.

 

3.          Term and Termination. The Company and the Executive agree that
the Executive’s employment with the Company is scheduled
to begin on or about January 14, 2019 (but no later than January 31, 2019) with
the actual first day of his employment being defined herein as the “Start Date.”
The Executive’s employment with the Company pursuant to this Agreement shall
terminate upon the occurrence of any of the following:

 

(a)        At the election of the Company for Cause
immediately upon written notice by the Company to the Executive which notice
shall identify in reasonable detail the Cause upon which the termination is
based (and if notice is provided pursuant to subclause  (i)(A), “immediately”
shall mean the last day of the cure period if the Executive has not cured the
circumstance(s) set forth in the Company’s notice). For the purposes
of this Agreement, “Cause” shall mean (i) a good faith finding by the Company
that (A) the





3

--------------------------------------------------------------------------------

 



 

Executive has failed to perform his reasonably assigned duties for the
Company (other than due to his physical or mental illness or disability for a
period of less than three consecutive months or in aggregate less than four
months in a twelve-month period) and has failed to remedy such failure within 30
days following written notice from
the Company to the Executive notifying him of such failure, or (B) the
Executive has engaged in dishonesty, gross negligence or misconduct, or (ii) the
Executive’s conviction of, or the entry of a pleading of guilty or nolo
contendere by the Executive to, any crime involving moral turpitude or any
felony;

 

(b)        Upon the death or disability of the Executive, if such disability
renders the Executive incapable of performing his duties, as reasonably
determined by the Company, and the Executive is considered disabled within the
meaning of Section 409A of the Internal Revenue Code and the guidance issued
thereunder;

 

(c)        At the election of the Company without
Cause or the Executive without Good Reason upon not less than 10 days’ prior
written notice of termination; or

 

(d)        At the election of the Executive for Good Reason, following written
notice by the Executive to the Company which notice shall identify the Good
Reason upon which the termination is based. For the purposes of this Agreement,
“Good Reason” shall mean (i) a material adverse change in the Executive’s
authority, duties or compensation without the prior consent of the Executive,
(ii) a material breach by the Company of the terms of this Agreement, (iii) a
requirement that the Executive report to an employee other than the CEO, or (iv)
a relocation of the principal place at which the Executive performs services to
more than 150 miles from Cambridge, MA. To terminate the Executive’s employment
for Good Reason, the Executive must (i) provide notice to the Company of the
purported event giving rise to Good Reason within 90 days after it occurs, (ii)
provide the Company with at least 30 days to cure, and (iii) if not cured,
resign for Good Reason within 30 days after the end of the cure period.

 

4.          Rights Upon Termination.

 

(a)        Accrued Obligations. Except for a termination by the Company without
Cause or by the Executive for Good Reason, following the Executive’s Date of
Termination (as defined below), the Company’s obligations under this Agreement
shall immediately cease and the Company will pay the Executive only his Accrued
Obligations (as defined below). For purposes of this Agreement, “Date of
Termination” means the last day the Executive is employed by the Company
pursuant to this Agreement, and “Accrued Obligations” means (i) the portion of
the Executive’s salary as has accrued prior to any termination of his employment
with the Company and has not yet been paid, (ii) an amount equal to the value of
any accrued but unused vacation days or paid time off, and (iii) the amount of
any expenses properly incurred by the Executive on behalf of the Company prior
to any such termination and not yet reimbursed pursuant to Section 2(e) hereof.

 

(b)        Severance.

 

(i)         If the Executive’s employment is
terminated without Cause by the Company or by the Executive for Good Reason, in
each case prior to, or more than 12 months following, a Change in Control (as
defined in the Award Agreement), the





4

--------------------------------------------------------------------------------

 



 

Company shall, in addition to paying the Accrued Obligations, (A) continue
to pay the Executive, as severance, his salary as in effect on the Date of
Termination, paid in accordance with the Company’s usual payroll practices, for
a period of 12 months following the Date of Termination and (B) if the Executive
is participating in the Company’s employee group health insurance plans on the
Date of Termination, and if the Executive is eligible for and timely elects to
continue receiving group health insurance under the continuation coverage rules
known as COBRA, continue to pay the share of the premium for such coverage that
it pays for active and similarly-situated employees who receive the same type of
coverage until the earlier of (x) the 6 month anniversary of the Date of
Termination, and (y) the date the Executive becomes eligible for coverage under
a new employer’s group health plan, unless, as a result of a change in legal
requirements, the Company’s provision of payments for COBRA will violate the
nondiscrimination requirements of applicable law, in which case this benefit
will not apply.

 

(ii)        If the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason, in
each case within the twelve month period following a Change in Control, the
Company shall, in addition to paying the Accrued Obligations, (A) pay the
Executive an aggregate amount equal to (1) 1.5 times his annualized salary, and
(2) 100% of his target annual bonus, in each case at the salary and target
annual bonus level in effect on the Date of Termination or, if higher, at any
time within the six month period preceding the Change in Control, which
aggregate amount shall be paid in equal annual installments over the 12 month
period following the Date of Termination, (B) accelerate in full the
vesting of all outstanding, unvested equity awards held by the Executive, and
(C) if the Executive is participating in the Company’s employee group health
insurance plans on the Date of Termination, and if the Executive is eligible for
and timely elects to continue receiving group health insurance under the
continuation coverage rules known as COBRA, continue to pay the share of the
premium for such coverage that it pays for active and similarly-situated
employees who receive the same type of coverage until the earlier of ((x) the
twelve (12) month anniversary of the Date of Termination, and (y) the date the
Executive becomes eligible for coverage under a new employer’s group health
plan, unless, as a result of a change in legal requirements, the Company’s
provision of payments for COBRA will violate the nondiscrimination requirements
of applicable law, in which case this benefit will not apply.

 

(iii)       The provision to the Executive of the
severance benefits set forth in Section 4(b)(i) or 4(b)(ii),
as applicable, shall (A) be contingent upon the execution by the Executive of a
separation and release of claims agreement in a form reasonably acceptable to
the Company that becomes effective within sixty (60) days following the
Termination Date (or such shorter period as the Company may provide) and (B)
begin on the first payroll date following the effective date of the release,
provided that if the period during which the release may become effective spans
two calendar years, the payments will commence in the second





5

--------------------------------------------------------------------------------

 



 

calendar year and  (C) constitute the sole remedy of the Executive in the event
of a termination of the Executive’s employment in the circumstances set forth in
Section 4(b)(i) or 4(b)(ii), as applicable.

 

(c)        Other Benefits. The Company shall provide any other payments or
benefits to be provided to the Executive by the Company or a subsidiary pursuant
to any Executive benefit plans or arrangements established or adopted by the
Company or a subsidiary (including, without limitation, any rights to
indemnification from the Company (or from a third-party insurer for directors
and officers liability coverage) under Section 2(g) or otherwise with respect to
any costs, losses, claims, suits, proceedings, damages or liabilities to which
the Executive may become subject which arise out of, are based upon or relate to
the Executive’s employment by the Company), to the extent such amounts are due
from the Company in accordance with the terms of this Agreement or such plans or
arrangements.

 

5.          Proprietary Information.

 

(a)        The Executive agrees that all information, whether or not in writing,
of a private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. Without
limitation, Proprietary Information shall include inventions, products,
processes, methods, techniques, formulas, compositions, compounds, projects,
development plans, research data, clinical data, confidential communications
with regulatory bodies and other third parties, financial data, personnel data
obtained pursuant to the Executive’s duties and responsibilities, computer
programs, customer and supplier lists, and contacts with or knowledge of
customers or prospective customers of the Company. The Executive will not
disclose any Proprietary Information to any person or entity other than
employees of the Company with authorization to access the information or use the
same for any purposes (other than in the performance of his duties as an
employee of the Company) during or after his employment with the Company, unless
and until such Proprietary Information has become public knowledge without fault
of the Executive or such disclosure is required by law.

 

(b)        The Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, electronic, or other tangible material containing
Proprietary Information, in any form, whether created by the Executive or
others, which shall come into his custody or possession, shall be the exclusive
property of the Company and will be used by the Executive only in the
performance of his duties for the Company. All such materials or copies thereof
and all tangible property of the Company in the custody or possession of the
Executive shall be delivered to the Company, upon the earlier of (i) a request
by the Company or (ii) the Date of Termination. After such delivery, the
Executive shall not retain any such materials or copies thereof or any such
tangible property.

 

(c)        The Executive agrees that his obligation not
to disclose or to use information and materials of the types set forth in
Sections 5(a) and 5(b), and his obligation to return materials and tangible
property, set forth in Section 5(b), also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to





6

--------------------------------------------------------------------------------

 



 

the Company or other third parties, including licensors and licensees, who
may have disclosed or entrusted the same to the Company or to the Executive.

 

6.          Inventions.

 

(a)         The Executive will make full and prompt disclosure to the Company of
all inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by his, or
under his direction, or jointly with others, during his employment by the
Company, whether or not during normal working hours or on the premises of the
Company (all of which are collectively referred to in this Agreement as
“Inventions”).

 

(b)         The Executive agrees to assign and does hereby assign to the Company
(or any person or entity designated by the Company) all of his right,
title and interest in and to all Inventions and related patents, patent
applications, trade secrets, copyrights and copyright applications. However,
this Section 6(b) shall not apply to Inventions which are unrelated to the
present or planned business or research and development of the Company and which
are made and conceived by the Executive outside of normal working hours, outside
the Company’s premises and do not involve use of the Company’s tools, devices,
equipment or Proprietary Information. The Executive understands that, to the
extent this Agreement is to be construed in accordance with the laws of any
state which precludes a requirement in an Executive agreement to assign certain
classes of inventions made by an Executive, this Section 6(b) shall be
interpreted to not apply to any invention which a court rules and/or the Company
agrees to fall within such classes.

 

(c)         The Executive agrees to cooperate fully with the Company, both
during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of patents, trademarks,
copyrights and other intellectual property rights (both in the United States and
foreign countries) relating to Inventions. The Executive shall sign all
papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignments of priority
rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Invention. The
Executive further agrees that if the Company is unable to secure the signature
of the Executive on any such papers with reasonable effort, an executive officer
of the Company shall be entitled to execute any such papers as the agent and the
attorney-in-fact of the Executive, and the Executive hereby irrevocably
designates and appoints each executive officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to
protect its rights and interests in any Invention, under the conditions
described herein.

 

7.          Remedies. The Executive agrees and acknowledges that his breach
of Section 5 or Section 6 cannot be reasonably or adequately compensated for in
money damages alone and would cause irreparable injury to the Company.
Accordingly, the Executive agrees that, with respect to a





7

--------------------------------------------------------------------------------

 



 

breach of such Sections, the Company is entitled to, in addition to all other
rights and remedies available to the Company at law or in equity, specific
performance and immediate injunctive relief, without posting a bond.

 

8.          Non-Solicitation.

 

(a)         Restricted Activities. While the Executive is employed by the
Company and for a period of one year after the termination or cessation of such
employment for any reason, the Executive will not directly or indirectly either
alone or in association with others (i) solicit, or permit any organization
directly or indirectly controlled by the Executive to solicit, any employee of
the Company to leave the employ of the Company, or (ii) solicit for employment,
hire or engage as an independent contractor, or permit any organization directly
or indirectly controlled by the Executive to solicit for employment, hire or
engage as an independent contractor, any person who was employed by the Company
at any time during the last six months of the Executive’s employment with the
Company.

 

(b)         Extension. If the Executive violates the provisions of Section 8(a),
the Executive shall continue to be bound by the restrictions set forth in
Section 8(a) until a period of one year has expired without any violation of
such provisions.

 

(c)         Interpretation. If any restriction set forth in Section 8(a) is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.

 

(d)        Equitable Remedies. The restrictions contained in this Section 8 are
necessary for the protection of the business and goodwill of the Company and
are considered by the Executive to be reasonable for such
purpose. The Executive agrees that any breach of this Section 8 is likely to
cause the Company substantial and irrevocable damage which is difficult to
measure. Therefore, in the event of any such breach or threatened breach, the
Executive agrees that the Company, in addition to such other remedies which may
be available, shall have the right to obtain an
injunction from a court restraining such a breach or threatened breach and the
right to specific performance of the provisions of this Section 8 and the
Executive hereby waives the adequacy of a remedy at law as a defense to such
relief.

 

9.          Compliance with Section 409A.

 

(a)        General. It is the intention of both the Company and the Executive
that the benefits and rights to which the Executive could be entitled pursuant
to this Agreement comply with Section 409A of the Code and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section
409A”), to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this Agreement shall be construed in a manner
consistent with that intention.

 





8

--------------------------------------------------------------------------------

 



 

(b)        Distributions on Account of Separation from Service. If and to the
extent required to comply with Section 409A, no payment or benefit required to
be paid under this Agreement on account of termination
of the Executive’s employment shall be made unless and until the Executive
incurs a “separation from service” within the meaning of Section 409A.

 

(c)        6 Month Delay for “Specified Employees”.

 

(i)          If the Executive is a “specified employee,” then no payment or
benefit that is payable on account of the Executive’s “separation from service,”
as that term is defined for purposes of Section 409A, shall be made before the
date that is six months after the Executive’s “separation from service” (or,
if earlier, the date of the Executive’s death) if and to the
extent that such payment or benefit constitutes deferred
compensation (or may be nonqualified deferred compensation) under Section 409A
and such deferral is required to comply with the requirements of
Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule (or, if
earlier, upon the death of the Executive). There shall be added to any payments
that are delayed pursuant to this provision interest at the prime rate as
reported in the Wall Street Journal for the date of the Executive’s separation
from service. Such interest shall be calculated from the date on which the
payment otherwise would have been made until the date on which the payment is
made.

 

(ii)         For purposes of this provision, the
Executive shall be considered to be a “specified employee” if,
at the time of his separation from service, the Executive is a “key employee”
(within the meaning of Section 416(i) of the Code) of the Company (or any person
or entity with whom the Company would be considered a single
employer under Section 414(b) or Section 414(c) of the Code) any stock in which
is publicly traded on an established securities market or otherwise.

 

(d)        No Acceleration or Deferral of Payments. Neither the Company nor the
Executive, individually or in combination, may accelerate or defer any
payment or benefit that is subject to Section 409A, except in
compliance with Section 409A and the provisions of this Agreement, and no amount
that is subject to Section 409A shall be paid prior to the earliest date on
which it may be paid without violating Section 409A.

 

(e)        Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A
to this Agreement, each separately identified amount to which the Executive is
entitled under this Agreement shall be treated as a separate payment. In
addition, to the extent permissible under Section 409A, any series of
installment payments under this Agreement shall be treated as a
right to a series of separate payments.

 





9

--------------------------------------------------------------------------------

 



 

(f)        Taxable Reimbursements.

 

(i)         Any reimbursements by the Company to the Executive of any eligible
expenses under this Agreement that are not excludable from the Executive’s
income for Federal income tax purposes (the “Taxable Reimbursements”) shall be
made by no later than the earlier of the date on which they would be paid under
the Company’s normal policies and the last day of the taxable year of the
Executive following the year in which the expense was incurred.

 

(ii)        The amount of any Taxable Reimbursements to be provided
to the Executive during any taxable year of the Executive shall not affect the
expenses eligible for reimbursement to be provided in any other taxable year of
the Executive.

 

(iii)       The right to Taxable Reimbursements shall not be subject to
liquidation or exchange for another benefit.

 

(g)        Limitation on Liability. The Company shall have no liability to
the Executive nor to any other person in the event that
the payments and/or benefits provided under this Agreement are not exempt from
or compliant with Section 409A.

 

10.        Survival. The Parties agree that the obligations under Sections 5, 6,
8 and 9 of this Agreement shall survive the termination of the Executive’s
employment, regardless of the reason for such termination.

 

11.        Acknowledgement. The Executive acknowledges and agrees that the
Company does not desire him to use any confidential information of any prior
employer during his employment hereunder and that the Company will not ask for
nor will it accept any such confidential information. This acknowledgement shall
not reduce or otherwise affect the Executive’s rights to indemnification from
the Company.

 

12.        Severability. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 

13.        Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts. Both parties agree to exclusive venue in the state (Middlesex
County) or federal courts located in the Commonwealth of Massachusetts.

 

14.        Successors and Assigns. This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

 





10

--------------------------------------------------------------------------------

 



 

15.        Entire Agreement. This Agreement, with the Indemnification Agreement,
contains the entire agreement of the parties and supersedes any prior
understandings or agreements between the Executive and the Company. This
Agreement may be changed only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

 

16.        Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but both of which together
shall constitute one and the same instrument.

 

[signature page follows]





11

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date set forth below.

 

 

Company

 

 

 

InVivo Therapeutics Holdings Corp.

 

 

 

 

 

By:

/s/ Richard Toselli

 

 

 

 Name: Richard Toselli, M.D.

 

Title: President & Chief Executive Officer

 

 

 

 

 

12/21/2018

 

Date

 

 

 

 

 

Executive

 

 

 

 

 

  /s/ Richard Christopher

 

Richard Christopher

 

 

 

 

 

12/24/2018

 

Date

 

12

--------------------------------------------------------------------------------